         Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 1 of 27



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
PULLMAN ARMS INC, GUNS and GEAR, LLC, )
PAPER CITY FIREARMS, LLC,                  )
GRRR! GEAR, INC, and                       )
NATIONAL SHOOTING SPORTS                   )
FOUNDATION, INC.                           )
                                           )
                                          ) CASE NO.: 4:16-cv-40136-TJH
                                           )
            Plaintiffs,                    )
                                           )
v.                                         )
                                           )
                                           )
MAURA HEALEY, ATTORNEY GENERAL             )
FOR THE COMMONWEALTH OF                    )
MASSACHUSETTS                              )
                                           )
            Defendant.                     )
                                           )

                              PLAINTIFFS’ OPPOSITION
                         TO DEFENDANT’S MOTION TO QUASH

       After filing unsuccessful motions to dismiss and to stay the action, as well as an appeal to

the First Circuit, the Defendant continues her effort to delay, stall and avoid evidence being

obtained from the very law enforcement officers who are most likely to enforce the Enforcement

Notice that the Notice is vague and can lead to discretionary enforcement, in violation of Due

Process protections. The testimony sought is relevant to the Plaintiffs’ as applied vagueness

claims, particularly when the Attorney General has specifically acknowledged that she is not the

only law enforcement officer with jurisdiction to enforce the statute interpreted by the

Enforcement Notice. As a result, testimony by the four departments in the cities and towns

where the stores are or were located is relevant and necessary to learn whether they understand




                                                 1
              Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 2 of 27



its scope, meaning and application to firearms. The Plaintiffs therefor oppose Defendant’s

Motion to Quash.

                                                Procedural Background

            Plaintiffs filed this action challenging the Enforcement Notice, alleging that the

Enforcement Notice’s similarity and interchangeability tests to determine what is a copy of a

banned assault weapon are too vague to understand and apply to certain identified firearms. Four

retail firearm stores located in Agawam, Orange, Worcester and Holyoke sold firearms listed in

the amended complaint and seek a declaration that the notice is not enforceable as to those

firearms.

            The Notice generated confusion when issued and continues to generate confusion. For

example, the amended complaint describes some of the efforts made by the stores to confirm

whether firearms fell under the Notice’s scope, including placing phone calls to and emailing the

Attorney General’s office. One store owner, Chris Noyes, contacted the Attorney General’s

office just after the Notice issued and asked about the application of the Notice to firearms: she

was told to use her best judgment.1 Amended Complaint, ¶66. Another store owner, Judith

Szczygiel from Guns and Gear, emailed the Attorney General’s office on November, 2016,

nearly four months after the Notice issued and two months after the initial complaint was filed,

asking whether the Tavor and other, so-called “bullpup” design firearms were allowed to be sold.

Gary Klein, the Attorney General’s trial counsel in this action, responded by saying the Office

had not taken a position on the Tavor at that time, but if it had guidance, it “will add it to the

information available on the AGO website.” See Exhibit A to this Opposition.




1
    Ms. Noyes recently testified to this effect at her deposition, but the transcript is not yet available.

                                                               2
           Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 3 of 27



         This “non-position” regarding the Tavor and the other listed firearms, except for the .22

calibers, continued for two and a half years.2 In April, 2019, the Attorney General somehow

figured out whether the firearms listed in the amended complaint met these two Enforcement

Notice tests, responding to the Plaintiffs’ Interrogatories that the firearms were not banned under

the Notice because they did not, in the office’s view, meet either of the two tests. Plaintiffs have

been left to guess how and why they comply. Exhibit B to this Opposition. Importantly, the

Attorney General recognized that its newly discovered position did not prevent other law

enforcement authorities from taking a different position. “The answer is subject to the

limitation[] that (i) the AG is not the only law enforcement officer in Massachusetts who is

authorized to enforce the Commonwealth’s assault weapons ban…” Exhibit B to this

Opposition, Answer No. 3.

         As a result, the Plaintiffs sought deposition testimony from the four police departments

where the stores are located to see if they understood the meaning of the similarity and

interchangeability tests and their application to listed firearms. The Plaintiffs served notices of

deposition and subpoenas under Fed. R. Civ. P. Rules 30(b)(6) and 45 seeking to depose police

department designees from those towns in which the Plaintiffs’ businesses are or were located.

See Exhibits 1-4 to Defendants’ Motion. Despite acknowledging that its interpretation is not

binding on other law enforcement authorities, the Attorney General now seeks to prevent the

Plaintiffs from obtaining this relevant testimony.




2
  As to the .22 caliber firearms, the AG issued a purported clarification within a month after the original
Enforcement Notice stating that .22 caliber rimfires were not banned assault weapons . Confusion remained because
G.L. c. 140 §121 and the Notice provide that firearms of any caliber are banned if they are copies, and the two
Enforcement Notice tests interpret the terms “copies or duplicates.” According to the Notice, if a firearm meets one
of the two tests, it should be banned, and the clarifications also stated that in case of any inconsistencies between the
clarification and the Enforcement Notice the Notice controlled. Exhibit A to the Amended Complaint, Exhibit C to
this Opposition, p. 1.

                                                           3
           Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 4 of 27



        Because none of the reasons provided are sufficient to deny Plaintiffs the right to obtain

this testimony, the Plaintiffs asks that the Court deny the motion and allow the depositions to

proceed.

                                            ARGUMENT

        A. Legal Standards Governing Vagueness Challenges

        Parties to a lawsuit may obtain discovery on any nonprivileged matter that is relevant to

the party’s claim or defense and proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1).

In re New England Compounding, Inc. Products Liab. Litig. MDL 13-2419-FDS, 2013 WL

6058483, at *4 (D. Mass. Nov. 13, 2013). In an as-applied vagueness challenge, information

concerning whether a reasonable person of ordinary intelligence can understand what conduct is

prohibited and whether the regulation encourages arbitrary and discriminatory enforcement is

relevant to the claims. Id., see also, Hill v. Colorado, 530 U.S. 703, 732 (2000). A party is

entitled to obtain information concerning whether the regulation either: a) fails to provide

plaintiffs with notice of what is prohibited; or b) fails to limit sufficiently the discretion of the

officers charged with enforcing the regulation against the plaintiffs. Copeland v. Vance, 893

F.3d 101, 112-113 (2d Cir. 2018), cert. denied, No. 18-918, 2019 WL 234936. If reasonable

people interpret the regulation differently as to a specific weapon, the regulation is vague.

Copeland v. Vance, 893 F.3d at 113. Information regarding the second vagueness concern is

sought through these four deposition subpoenas, and the Supreme Court has clearly expressed

that arbitrary enforcement is “the more important aspect of vagueness doctrine.” Kolender v.

Lawson, 461 U.S. 352, 358 (1983).

        When reviewing a vagueness challenge under the due process clause, a Court may

consider the interpretation of the challenged regulation given by those charged with enforcing it.



                                                   4
         Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 5 of 27



Cunney v. Bd. of Trustees of Vill. of Grand View, N.Y., 660 F.3d 612 (2d Cir. 2011); citing,

Grayned v. City of Rockford, 408 U.S. 104, 110 (1972)(internal quotation marks and footnotes

omitted), see e.g., Lake Carriers Association v. MacMullan, 406 U.S. 498, 506—508 (1972);

Cole v. Richardson, 405 U.S. 676, 685 (1972); Ehlert v. United States, 402 U.S. 99, 105, 106-

107 (1971)(Supreme Court relied on a letter from the General Counsel of the Department of the

Army to the Department of Justice regarding the prevailing interpretation of an army regulation

in holding that the Court of Appeals did not misconstrue the Selective Service regulation); cf.

Poe v. Ullman, 367 U.S. 497, 81 S.Ct. 1752, 6 L.Ed.2d 989 (1961); see also, VIP of Berlin, LLC

v. Town of Berlin, 593 F.3d 179, 186 (2d Cir. 2010)(In determining whether there was adequate

notice or if arbitrary enforcement was encouraged or authorized, the zoning officer’s

understanding of the ordinance is relevant, and the Court considered testimony from the town

manager regarding how she interprets the statute and how she is asked to apply it.) Copeland v.

Vance, 893 F.3d at 114 (Court considered testimony of police officers regarding enforcement of

the law as part of vagueness determination.)

       B. The Information Sought is Relevant To These Claims.

       The Attorney General does not address this abundance of authority in any fashion. In

light of these cases, the Attorney General cannot reasonably dispute that the police departments’

1) interpretation of the Enforcement Notice; and 2) application of the two tests to the firearms is

relevant to the Plaintiffs’ claims. The Plaintiffs designated deposition topics include knowledge

of the terms “copy” and “duplicate” appearing in G.L. c. 140, §121; the two tests in the

Enforcement Notice which interpret the statute; application of the tests to the listed firearms; and

other communications and guidance provided regarding the Notice’s tests. Exhibit 3 to the

Memorandum in Support of Motion to Quash, Topics of Discussion. The designees are from the



                                                 5
         Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 6 of 27



four locations where the stores are or were located, and the deposition testimony sought is

targeted and relevant to evaluate whether the law enforcement authorities most likely to enforce

and apply the Notice understand the application of the tests to the firearms listed in the

complaint. This information lies at the heart of the vagueness challenge. In fact, an officer from

one of the four departments has already indicated that the tests are subject to interpretation and

can be interpreted differently by different officers. Affidavit of David R. Kerrigan in Support of

Opposition to Motion to Quash, ¶6. This is the foundation of discretionary enforcement and is

precisely the judicial concern which the Due Process clause protects against.

        The Attorney General argues that the requested discovery is not necessary because she

has publicly announced through interrogatory answers and in recently updated Questions and

Answers on her website that the firearms listed in the complaint are not “copies or duplicates” of

assault weapons. There are several problems with this argument that the recent “clarity”

provided by the Office obviates the need for this discovery. First, the Attorney General

specifically acknowledged in the very document that she now argues provides clarity that her

interpretation regarding the application of the Notice is subject to the limitation that she is “not

the only law enforcement officer in Massachusetts who is authorized to enforce the

Commonwealth’s Assault weapons ban.” Interrogatories, 8, Exhibit B to this Opposition,

Answer 3. Seeking to prevent the Plaintiffs from learning whether the most likely officers to

enforce the law have difficulty interpreting the Notice’s tests runs directly contrary to her

acknowledgement.

       In addition, to suggest that the Notice has ever been clear, even by the recent

pronouncements, strains credulity when it took the Attorney General over two and a half years to

figure out how to apply the tests to the complaint’s firearms. The Attorney General has never



                                                  6
          Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 7 of 27



explained how or why she reached these conclusions – this will be learned during the deposition

of her office’s designees. If it was so clear, what took so long? For the Attorney General to state

that “it has always been clear to ‘persons of ordinary intelligence’… that those weapons are not

‘copies or duplicates’” necessarily implies that those people from the Attorney General’s Office

who struggled and were unable to determine its meaning and application when the stores made

the clarification requests in 2016 must not be of ordinary intelligence.3 Memorandum in Support

of Motion to Quash, p. 5, and Exhibit A to this Opposition. Finally, the Attorney General fails to

acknowledge that the conflicting language between the Enforcement Notice and the subsequent

“clarifications” suggests that confusion remains despite clarifying efforts. The Attorney

General’s previously issued guidances state that where the questions and answers conflict with

the Notice, the terms of the Notice, not the guidance, govern. Exhibit C to this Opposition, p. 1.

Thus, if the tests are confusing, the confusion remains regardless of subsequent guidance efforts.

When all of these documents are read together, Plaintiffs cannot determine how the Notice

applies to certain firearms, so their vagueness challenge remains and discovery should continue.

         C. Balancing of Factors Does Not Support the Request to Quash the Subpoenas.

         The remaining “balancing of factors” argument does not justify the drastic relief

requested by the Attorney General. While the departments are not parties to the case, that does

not mean they are not subject to discovery. Considering the relevance of the information sought,

the need for the testimony, the particularity of the requests, and the burden imposed, none of

these factors alone or in combination warrants the relief requested. First, as argued above, the

information sought is relevant and necessary when these police departments are the most likely

law enforcement authorities to apply the Notice to Plaintiffs’ firearms sales. Their understanding


3
 This cannot be. The fact is that the employees were unable to tell because they, and the stores, were uncertain on
whether the firearms met the tests.

                                                         7
          Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 8 of 27



of the tests is crucial to determine one of the two vagueness concerns. Simply because, as the

Attorney General argues, the police departments may or may not have enforced the law does not

mean that the Notice and its tests suffer from vague terms and offer the potential for

discriminatory enforcement.

         Moreover, the subpoenas were narrowly drawn to focus on the tests and their application

to firearms. 4 The subpoenas require the departments to designate people to discuss the assault

weapons statute, the Notice, its tests, the application of the tests to the listed firearms, and

communications concerning the Notice. This testimony is needed, particularly when the

Attorney General has not supplied any internal documents regarding the Notice and its

interpretation. Affidavit of David R. Kerrigan, ¶¶2-5.

         The time for the deponents to prepare and travel do not warrant intervention by the Court

to prevent the depositions from taking place. As to the depositions’ location, counsel’s

Southborough office is well within the 100 miles provided for by the Rules of Procedure for all

of the departments, and the Worcester police department is less than 15 miles from counsel’s

office. Affidavit of David R. Kerrigan, ¶7. If the location is too inconvenient for the other

departments, even though they are within distance allowed by rule, counsel is willing to consider

using the Attorney General’s Springfield office. The depositions will not last long, and the

Assistant Attorney Generals do not need to prepare – they need only attend if desired.

         The testimony of the officers knowledgeable about the interpretation and application of

these two tests is relevant to evaluating the discretion given to those officers and the potential for



4
  The AG argues that because one of the listed deposition topics includes knowledge of G.L. c. 140 §121 and how
the departments interpreted the statutory phrases “copy and duplicate” before the Notice, the plaintiffs are seeking
information relevant to a facial, not an as applied challenge. This is simply not true, and the Plaintiffs understand
what legal claims remain in this case. Depositions are not taken in a vacuum, and the background information
concerning a) the law as written; and b) the pre-Enforcement Notice interpretation of “copy” is relevant to
understand how the departments interpret the current Enforcement Notice tests which interpret those statutory terms.

                                                         8
         Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 9 of 27



arbitrary and discriminatory enforcement. Cunney v. Bd. of Trustees of Vill. of Grand View,

N.Y., 660 F.3d 612 (2d Cir. 2011). The testimony sought is directly relevant to the issues

presented in this as-applied, vagueness challenge, and there is no valid reason to prevent the

Plaintiffs from learning this information.

       For these reasons, the Plaintiffs request that the Court deny the Motion to Quash the

subpoenas.

                                                     PLAINTIFFS,

                                                     Pullman Arms Inc., Guns and Gear, LLC,
                                                     Paper City Firearms, LLC, Grrr! Gear, Inc.,
                                                     and National Shooting Sports Foundation,
                                                     Inc.

                                                     By their attorneys,

                                                        /s/ David R. Kerrigan
                                                     Christopher A. Kenney, Esq., BBO# 556511
                                                     cakenney@KSlegal.com
                                                     David R. Kerrigan, Esq., BBO# 550843
                                                     drkerrigan@KSlegal.com
                                                     Kristen R. Ragosta, Esq., BBO#664362
                                                     krragosta@kslegal.com
                                                     Kenney & Sams, P.C.
                                                     Old City Hall
                                                     45 School Street
                                                     Boston, MA 02108
                                                     (617)722-6045

                                                       /s/ Michael J. Sullivan
                                                     Michael J. Sullivan, Esq.
                                                     msullivan@ashcroftlawfirm.com
                                                     Ashcroft Law Firm
                                                     200 State Street
                                                     7th Floor
                                                     Boston, MA 02109
DATED: July 26, 2019




                                                 9
        Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 10 of 27




                               CERTIFICATE OF SERVICE

        I hereby certify, on behalf of Plaintiffs, that on July 26, 2019, I caused to be filed
electronically the foregoing with the Clerk of the Court by using the CM/ECF system which will
send a notice of electronic filing to all counsel of record.


                                                   /s/ David R. Kerrigan
                                                   David R. Kerrigan




                                              10
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 11 of 27




  EXHIBIT A
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 12 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 13 of 27




  EXHIBIT B
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 14 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 15 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 16 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 17 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 18 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 19 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 20 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 21 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 22 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 23 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 24 of 27




  EXHIBIT C
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 25 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 26 of 27
Case 4:16-cv-40136-TSH Document 88 Filed 07/26/19 Page 27 of 27
